0 ,.GINAL eberal     !

,
        U.S. 500, 514 (2006) (quoting United States v. Cotton, 535 U.S. 625 , 630 (2002)). When

        reviewing a complaint filed by a pro se plaintiff, courts must grant the plaintiff a liberal

        construction of the pleadings and hold the plaintiff to "less stringent standards than

        formal pleadings drafted by lawyers." Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

        Even so, pro se plaintiffs are still required to meet the jurisdictional requirements of the

        court. Minehan v. United States, 75 Fed. Cl. 249, 253 (2007); Bernard v. United States,

        59 Fed. Cl. 497, 499, aff d, 98 F. App 'x 860 (Fed. Cir. 2004).

               The subject matter jurisdiction of this court is limited to claims against the United

        States. See United States v. Sherwood, 312 U.S. 584, 588 (1941) ("[The Court of Federal

        Claims'] jurisdiction is confined to the rendition of money judgments in suits brought for

        that relief against the United States, ... and if the relief sought is against others than the

        United States, the suit as to them must be ignored as beyond the jurisdiction of the

        court.") (citations omitted); Brown v. United States, 105 F.3d 621 , 624 (Fed. Cir. 1997),

        reh'g denied (1997); Smith v. United States, 99 Fed. Cl. 581, 583-84 (2011) (citing

        Moore v. Pub. Defender's Office, 76 Fed. Cl. 617, 620 (2007)). This court does not have

        jurisdiction to hear complaints challenging the actions of other federal courts, judges, or

        their employees. Joshua v. United States, 17 F.3d 378, 380 (Fed. Cir. 1994).

        Accordingly, because this court lacks jurisdiction over plaintiffs claims, the case must be

        DISMISSED. The clerk is directed to enter judgment accordingly.

               IT IS SO ORDERED.




                                                        2